DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-16, 20-35, and 80-91 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodrich (US 5688578 A).
Regarding claims 1, 4, 6, 20, 23, and 25, Goodrich teaches a composite packaging material having an expanded sheet with a separator sheet and the method of making comprising conveying a first sheet of paper (72) in a conveying direction; conveying an expanded sheet of paper (70) in an expanded state in said conveying direction with one side of said expanded sheet of paper facing said first sheet of paper (see Fig. 2); conveying a second sheet of paper (76) in said conveying direction with an opposite side of said expanded sheet of paper in said expanded state facing said second sheet of paper (see Fig. 2), while continuing conveying movement during said conveying of said first sheet of paper, said expanded sheet of paper in said expanded state and said second sheet of paper in said conveying direction, pressing together a region of said first sheet of paper (Col 11 lines 24-47), said expanded sheet of paper and said second sheet of paper which region extends along a direction transverse to the conveying direction and causing said expanded sheet of paper to collapse (Col 17 lines 65-67) within said region and said first sheet of paper, said expanded sheet of paper and said second sheet of paper to adhere together within said region (see Col 8 line 64-Col 9 line 12).  Examiner considers the region where the sheets are pressed together to be where the pad is sealed along edges via adhesive knurling means.
Regarding claims 2-3 and 21-22, Goodrich teaches a composite and the method of making wherein said expanded sheet of paper (72) in an expanded state includes a sheet of paper in which the plane of the paper varies positionally in a direction of the thickness of the expanded sheet of paper.  Examiner notes that expanded sheet 72 undulates in a series of peaks and valleys (see Fig. 2).
Regarding claims 5 and 24, Goodrich teaches a composite and the method of making wherein said causing said first sheet of paper, said expandable sheet of paper and said second sheet of paper to adhere together includes applying an adhesive within said region that is pressed together during said pressing together (Col 4 lines 9-16).
Regarding claims 7 and 26, Goodrich teaches a composite and the method of making further including while continuing conveying movement during conveying of said expandable sheet of slit sheet paper continuously maintaining the expandable sheet of slit sheet paper in an expanded state by pulling on a distal end of the expandable sheet of slit sheet paper without applying a pulling force on lateral sides of the expandable sheet of slit sheet paper (Col 9 lines 48-Col 10 line 19).
Regarding claims 8-10 and 27-29, Goodrich teaches a composite and the method of making further including performing said pressing together employing at least one rotated member (56/62/66/74) that includes at least one pressing element around a periphery thereof that is caused to press against said region that is pressed together during said pressing together upon reaching a rotational pressing position (Col 2 lines 16-57).
Regarding claims 11 and 30, Goodrich teaches a composite and the method of making wherein an opposing moving member (64) is a conveyor member that opposes said rotated roller.
Regarding claims 12-16 and 31-35, Goodrich teaches a composite and the method of making wherein said expanding said expandable sheet of slit sheet paper into said expanded state includes at least one expansion roller that is configured to engage slits of the expandable slit sheet paper to expand the expandable slit sheet paper (Col 10 lines 1-15).
Regarding claims 80-91, Goodrich teaches a composite and the method of making wherein the extendable paper is an extensible paper having an extensibility, as measured in a pre-slit configuration, of 3 to 20% in the cross direction, or machine direction (Col 10 lines 25-40).
Allowable Subject Matter
5.	Claims 17 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734